Citation Nr: 1533930	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 12-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for alopecia, to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The most competent and probative evidence does not reflect that the Veteran's currently diagnosed alopecia was caused or aggravated by his service-connected sinusitis, to include radiation therapy, or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for alopecia, to include as due to sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2009 and April 2012 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran testified at a hearing in January 2015 before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his January 2015 Board hearing by an accredited representative from the Florida Department of Veterans Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and etiology of his alopecia.  The VLJ also asked the Veteran to identify any outstanding evidence that would support his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitute harmless error.

The Veteran's claim was previously remanded by the Board in February 2015 in pertinent part to obtain any outstanding medical records and to provide the Veteran with a VA examination for his alopecia.  Review of the claims file reflects that a letter was sent to the Veteran in April 2015 requesting that he identify any treatment received at the Good Samaritan Hospital and authorize the release of any identified records.  To date the Veteran has not responded to this request.  Further, the Veteran submitted a signed correspondence in June 2015 that reflects he has no additional evidence to submit.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in April 2015 in connection with the Veteran's claim.  Review of the April 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  While the examiner ultimately concluded that without records of the Veteran's claimed radiation treatment, she could not provide an opinion without resorting to speculation.  As the examiner provided an adequate explanation for why she could not provide an opinion, the Board finds that the examination complies with the Court's holding in Jones.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that the examination is adequate for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's February 2015 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Service Connection - Alopecia, to include as due to radiation therapy for service-connected sinusitis

The Veteran has asserted that his currently diagnosed alopecia is related to radiation therapy he received in 1953 for his service-connected sinusitis.  The Veteran has not asserted that his alopecia is related to any in-service event or injury and service treatment records are negative for any evidence of alopecia.  As such, the Board will adjudicate this claim on a theory of secondary service-connection only.

At the January 2015 hearing before the undersigned VLJ, the Veteran and his spouse testified that he was referred by VA to the Good Samaritan Hospital in 1953 for radiation therapy due to his service-connected sinusitis.  The Veteran reported that he received four doses of radiation at that time and after the second dose noticed that his hair began to fall out.  Both the Veteran and his wife testified that prior to the treatment he had a full head of hair.  Further, the Veteran testified that he was instructed that hair loss was a known side effect but that the hair would eventually grow back.  It is the Veteran's contention that his hair never did return to its normal appearance following the radiation treatment.

In connection with the Veteran's claim he was afforded a VA examination in April 2015.  The examiner diagnosed alopecia but was unable to provide an opinion as to the etiology without resorting to mere speculation.  The examiner explained that without medical records detailing the Veteran's claimed radiation treatment, any opinion rendered would be speculative.  The record is negative for any positive medical opinion linking the Veteran's alopecia to his claimed radiation treatment.

Based on the evidence described, the Board finds that service connection for alopecia is not warranted.  Specifically, while the Veteran is competent to report that he received radiation therapy, as well as to report any loss of hair, he is not competent to determine the origins of his alopecia.  In this respect, the Veteran has not demonstrated himself to possess the necessary medical expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, his assertions carry little probative value.  As there is no competent medical evidence linking the Veteran's claimed radiation therapy to his alopecia the weight of the evidence is against his claim.

In sum, the evidence does not support finding that the Veteran's service-connected sinusitis and radiation therapy caused or aggravated his currently diagnosed alopecia.  The evidence also does not support finding that the Veteran's alopecia was caused by or otherwise related to service.  In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for alopecia, to include as secondary to service-connected sinusitis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


